Dismissed and Memorandum Opinion filed March 4, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00897-CV
____________
 
JAKE HENDRIX, Appellant
 
V.
 
CHERYL BRYANT, Appellee
 

 
On Appeal from the 247th District Court
Harris County, Texas
Trial Court Cause No. 2007-31016
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed March 10, 2008.
 Appellant=s notice of appeal was filed October 19, 2009.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusions of law.  See Tex. R. App. P. 26.1.
Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1, but
within the fifteen-day grace period provided by Rule 26.3 for filing a motion
for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615, 617-18
(Tex. 1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by Rule 26.3
On February 3, 2010, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  Appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Boyce, and Sullivan.